DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed July 25, 2022 has been entered. Claims 12-22 remain pending in the application. Claims 1-11 were previously canceled. Applicant’s amendments to the Claims have overcome each and every objection and 112(b) rejection previously set forth in the Non-Final Office Action mailed March 25, 2022.
Response to Arguments
Applicant's arguments filed July 25, 2022 have been fully considered but are not persuasive for the reasons set forth below. 
In response to Applicant’s argument (on page 6) that Leech does not disclose limitations listed in the preamble of claim 12, Examiner recognizes that the challenged limitations were interpreted as not being included as part of the claimed invention due to the indefinite language surrounding said limitations (see 112(b) rejections listed on page 5-8 on the Non-Final Action) and that limitations were interpreted as part of the preamble of claim 12. When reading the preamble in the context of the entire claim, the recitation “A privacy screen filter for mounting on screens of computers, including particularly computer screens on portable computers such as laptops and/or tablet pcs, on which a camera and/or a sensor is mounted in the computer screen, such as in the edge frame of the computer screen” is not limiting because the body of the claim describes a complete invention - limitations related to a privacy screen filter - and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02. However, the submitted amendments have removed the indefinite language and present new matter necessarily limiting the claimed invention, of which is considered below using the same references. 
In response to Applicant’s argument (on page 6), where Applicant states, “it is disagreed that Li teaches any element that is able to open or close the through-hole 31 and the opening 17”, Examiner fails to recognize any disagreement. In the rejection to claim 12 on pages 9 and 10), Examiner never states that Li discloses an element to open and close the through hole. Examiner relies on Gustaveson, which teaches a slide that opens and closes a through hole, a combination challenged by Applicant, but upheld as valid for the reasons stated below.   
In response to Applicant's argument (on pages 6-7) that there would be no motivation to have combined Gustaveson because the combination “does not match like elements in terms of structure and function”, Examiner recognizes that the frame 110 of Gustaveson (see Figures 11A-11B) is analogous to frame 16 in Leech, where frame 110 is a housing for a web camera cover, and frame 16 is a similarly situated housing for a privacy screen filter, where both frame are located adjacent to the top bezel area of the portable computer. Examiner further notes that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). Thus, Examiner maintains the rejection is valid. 
In response to Applicant’s argument (on page 7) that there is no teaching, suggestion, or motivation to combine reference Leech with reference Li, Examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the motivation to combine (see page 10 of the Non-Final Action) Leech and Li was to create a viewing aperture for a camera in a portable computer. Regardless of whether primary reference Leech discloses a camera, the motivation to combine is realized in secondary reference Li. The screen filter in Leech is removable and thus capable of being combined with other portable computers. By modifying the screen filter of Leech to include the through hole taught in Li, the screen filter of Leech as modified by Li would have been capable of being combined with portable computers with cameras. In other words, the modification would have increased the functionality of the screen filter of Leech by allowing the screen filter to be mounted on a portable computer integrated with or retrofit with a camera, as taught in Li. 
Notwithstanding the arguments above, a new ground of rejection is made below, necessitated by Applicant’s amendments to claim 12. In the Non-Final Action, 112(b) rejections to claim 12 were made where the phrases used rendered the claim language indefinite, because it was unclear whether the limitations following the phrases were part of the claimed invention. For the purposes of examination, the indefinite language of claim 12, argued by Applicant above, was not interpreted as part of the claimed invention. However, Applicant’s amendments have deleted indefinite language and clarify which parts of the previous indefinite language are now part of the claimed invention.
Claim Objections
Claims 12 and 21 are objected to because of the following informalities: 
In claim 12, line 1, “screens of computers” should read --a computer screen-- so subsequent recitations of “the computer screen” have antecedent basis.  
In claim 12, line 3, “the edge frame” should read --an edge frame--.
In claim 12, lines 4, 7, and 8, “the screen filter” should read --the privacy screen filter--.
In claim 21, lines 1-2, “the screen filter” should read --the privacy screen filter--. Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation is: “one or more mounting means for releasable fastening of the screen filter along at least one edge of the computer screen” in claim 12.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12-13, 17-18, and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Li (US Publication No. 2018/0276418) in view of Gustaveson (US Publication No. 2018/0059510).
Regarding claim 12, Li discloses a privacy screen filter (Figures 2 and 6, screen protection filter 1) for mounting on computer screens (Figure 2, display housing of 2, including display screen 4), on which a camera (Figure 2 and Paragraph [0056], visual sensor 5 being a camera) and/or a sensor (Paragraph [0056], 5 including CDD or CMOS sensors) is mounted in the computer screen (Figure 2, 5 mounted in display housing of 2), in an edge frame (Figure 2, bezel of 2 surrounding 4) of the computer screen (display housing of 2), and wherein the privacy screen filter (1) includes a filter element (protection filter body 10) in the form of a film sheet (Figures 2-4, 10 being a privacy film sheet comprised of outer surfaces 13 and 14 and opaque grating walls 1021) with means to prevent others than the user to see the contents on the computer screen (Paragraph [0058]-[0059], grating walls 1021 preventing angle at which screen can be viewed to prevent spying and maintain privacy), which film sheet (10) includes micro-lamellae (Figures 3-4 and Paragraphs [0058]-[0059], opaque grating walls 1021 configured according to microlouver principle and laminated between outer layers 101 and 103) and one or more mounting means (attracting means 20) for releasable fastening (see Paragraph [0056]) of the privacy screen filter (1) along at least one edge (top edge of 2) of the computer screen (display housing of 2), wherein the privacy screen filter (1) additionally includes one or more reinforcing plate-shaped elements (Figures 6-6B, shield piece 30 along top edge to 10; Figure 12, shield piece 30 along bottom edge of 10) mounted along the front side and/or the back side (see Figure 6A-6B) of the upper (see 30 in Figure 6) and lower edges (see bottom 30 in Figure 12) of the film sheet (10) or of the side edges of the film sheet for reinforcing the film sheet (see also Figure 13), wherein the reinforcing plate-shaped elements (30s) and the film sheet (10) along at least one edge (top edge 11 of 10) of the film sheet (10) include a through-going hole (Figure 6A, opening 17 of 10 and through holes 31 of 30).
Li does not disclose wherein a movable slide is mounted in connection with the through-going hole as the movable slide can close the through-going hole or allow the through-going hole to be free.
 However, Gustaveson teaches a frame (frame 110) wherein a movable slide (obstructing member 102) is mounted in connection with a through-going hole (aperture 109) as the movable slide (obstructing member 102) can close the through-going hole (109; see Figure 11B) or allow the through-going hole (109) to be free (see Figure 11A) (see Figures 11A-11B).
It would have been prima facie obvious to one of ordinary skill in the art before the effective file date of the claimed invention to have combined the lower shield piece shown in Figure 12 of Li to the film sheet shown in Figure 6 of Li, and modified the reinforcing plate-shaped element of Li to include the moveable slide of Gustaveson. Combining the lower reinforcing plate would increase the protection of the film sheet and ensure that the film sheet remains taut when applied to the computer screen (see Paragraph [0065] and Figure 12 in Li). Modifying the reinforcing plate-shaped element to include the movable slide would have increased functionality of the privacy screen filter by allowing the user to choose whether to enable or prevent webcam viewing through the use of the slide cover (Paragraphs [0002]-[0004] in Gustaveson). 
Regarding claim 13, Li in view of Gustaveson teaches the privacy screen filter according to claim 12, and further teaches wherein the movable slide (Figures 11A-11B, obstructing member 102 in Gustaveson) is movably placed in the through-going hole in the film sheet (aperture 109 in Gustaveson corresponding to through hole 31 and opening 17 in Li), having a thickness that is less than the thickness of the film sheet (10 in Li), in that the slide (102 in Gustaveson) also includes a control handle (Figures 11A-11B in Gustaveson, edge 107) with a height exceeding the thickness of a foremost reinforcing plate (Figure 6A-6B in Li, front wall of 30 adjacent 13) of the reinforcing plate-shaped elements (30s in Li).
Regarding the limitations “having a thickness that is less than the thickness of the film sheet” and “with a height exceeding the thickness of the foremost reinforcing plate”, since the movable slide of the privacy screen in claimed invention has similar structure and proportion to the movable slide of the privacy screen in Li as modified by Gustaveson, the stated limitation is held to be merely a selection of optimal working parameters established through routine experimentation, and thus obvious to a person of ordinary skill in the art. For example, modifying the slide (102 in Gustaveson) to have a thickness that is less than the thickness of the film sheet (10 in Li) would have allowed the slide (102 in Gustaveson) to move freely within the inner channel (Figure 6A-6B, between 30) of the reinforcing plate-shaped element (30). Additionally, modifying the control handle (107 in Gustaveson) to have a height exceeding the thickness of the foremost reinforcing plate (front wall of 30 adjacent 13 in Li) would have provided a protrusion that extended beyond the front face of the reinforcing plate-shaped element (30) for which the user could easily contact and translate the slide (102 in Gustaveson). MPEP § 2144.05(II)(A-B); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). 
Regarding claim 17, Li in view of Gustaveson teaches the privacy screen filter according to claim 12, and further teaches (in Li) wherein the mounting means (Figures 1, 2, and 6-6B, means provided by attracting member 20, comprised of attracting blocks 21) include magnets (Paragraph [0056], attracting member 20, comprised of attracting blocks 21, being magnets).
Regarding claim 18, Li in view of Gustaveson teaches the privacy screen filter according to claim 17, and further teaches (in Li) wherein two or more magnets (attracting blocks 21) are applied in the reinforcing plate-shaped elements (Figure 6B, embedded between shield piece 30) which are mounted along the front side (front surface 13) and/or the back side (rear surface 14) of the edges (attraction area 11) of the film sheet (filter body 10).
Regarding claim 21, Li in view of Gustaveson teaches the privacy screen filter according to claim 12, and further teaches (in Li) wherein the privacy screen filter (1) furthermore includes two lower reinforcing plate-shaped elements (Figure 12, shield pieces 30 located on bottom of 10) that are mounted along the front side (adjacent 13) and the back side (adjacent 14) of the lower edge (bottom 11) of the film sheet (10) (Paragraph [0065] and Figures 12, shield pieces 30 located on front and rear surfaces 13/14 of 10 along the lower edge 11), and further teaches where two lower reinforcing plates (see 30 in Figure 6B) can be connected along the edge of the screen filter (Figure 6B, shield piece 30 connected along edge of 10 between front and rear pieces of 30) for forming a U-shaped lower reinforcing strip (see Figures 6B).
It would have been prima facie obvious to one of ordinary skill in the art before the effective file date of the claimed invention to have modified the lower reinforcing plates shown in Figure 12 of Li to be connected along the lower edge as taught in Figure 6B of Li. Doing so would have preventing the lower edge of the film sheet from being exposed, which would provide further protection to the film sheet and attracting blocks within. Doing so would also create a seamless connection between the shielding part and the film sheet (see Paragraph [0060] in Li).
Regarding claim 22, Li in view of Gustaveson teaches the privacy screen filter according to claim 12, and further teaches (in Li) wherein an upper and/or lower reinforcing plates (Figure 6, top shield piece 30) of the reinforcing plate shaped elements (comprised of top 30 in Figure 6 and bottom 30 in Figure 12) and/or the film sheet (privacy filter 10) includes cutouts in areas where the edge of the computer screen (display housing of 2) includes control buttons or rubber knobs, projections or locking mechanisms for use when closing a portable computer (in addition to opening 17 and through hole 31 for visual sensor 5, Paragraph [0056] in Li states, “other openings or holes may be defined on the protection filter body 10 to correspond to any other function components of the electronic device 2 (such as light(s), earphone jack(s) or functional button(s))”).
It would have been prima facie obvious to one of ordinary skill in the art before the effective file date of the claimed invention to have combined a button cutout taught in Li to the film sheet and/or reinforcing plate-shaped elements of Li as modified by Gustaveson. Doing so would have allowed the user to operate a button on the computer display area covered by the privacy screen filter while the privacy screen filter was in place, without having to remove the privacy screen filter (see Paragraph [0056] in Li). 
Claims 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over in view of Li (US Publication No. 2018/0276418) in view of Gustaveson (US Publication No. 2018/0059510) and Leech (US Patent No. 9,097,382).
Regarding claim 14, Li in view of Gustaveson teaches the privacy screen filter according to claim 12, but does not teach wherein the mounting means include one or more hook elements, where the hook elements engage the upper edge of the film sheet or the reinforcing plate-shaped elements.
However, Leech teaches a privacy screen filter (Column 3, lines 5-11, “panel 14 can be … a privacy panel that limits viewing angles at which the content displayed on display screen 12 can be visually accessed”) wherein the mounting means (Figure 6, means provided by frame mounting members 22) include one or more hook elements (frame mounting members 22), where the hook elements (22) engage the upper edge of the film sheet or the reinforcing plate-shaped elements (frame mounting members 22 engaging top frame member 18 at groove 58, where top frame member 18 in Leech corresponds to 30 in Li) (see Figures 6 and 7).
It would have been prima facie obvious to one of ordinary skill in the art before the effective file date of the claimed invention to have combined the hook element of Leech to the reinforcing plate shaped elements of Li as modified by Gustaveson. Doing so would have increased the usability of the privacy screen filter of Li as modified by Gustaveson by allowing the privacy screen to attach to computer screens that do not have a magnetic/metal bezel or a corresponding attracting component in the bezel for which the attracting members of the privacy screen could attach. Doing so would have also increased the level of securement between the screen filter and computer housing by preventing of the attracting members from sliding out of engagement with the magnetic/metal bezel or the corresponding attracting component in the bezel.
Regarding claim 20, Li in view of Gustaveson and Leech teaches the privacy screen filter according to claim 14, and further teaches (in Leech) wherein the inner side (downwardly-facing surface 72, including ridges 74 and grooves 76) of a hook part (extension part 70) of the hook element (frame mounting member 22) is adapted to be in contact with the housing of the computer screen (Column 5, lines 40-42, “Ridges 74 and grooves 76 on frame mounting members 22 serve to engage the upper edge surface of the display screen housing”), includes a coating (comprised of 74 and 76, see Column 5, lines 50-63) (see Figures 6 and 7).
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Li (US Publication No. 2018/0276418) in view of Gustaveson (US Publication No. 2018/0059510) and Swillinger (US Publication No. 4,834,330).
Regarding claim 19, Li in view of Gustaveson teaches the privacy screen filter according to claim 12, where the reinforcing plate-shaped element (30s in Li) are mounted along the front side and/or the back side of the upper edge (top edge 11 of 10 in Li) of the film sheet (10 in Li) by compression heat compression molding (see Paragraph [0060]), but does not teach wherein the at least one reinforcing plate-shaped element is mounted along the front side and/or the back side of the upper edge of the film sheet or the side edges of the film sheet by gluing.
However, Swillinger teaches wherein the at least one reinforcing plate-shaped element (support members 19) is mounted along the front side and/or the back side (see Figures 4-5) of the upper edge (see Figure 6) of the film sheet (anti-reflection glass member 21) or the side edges of the film sheet by gluing (Column 2, lines 41-43, “the support member is secured to the glass or plastic by a cement or glue”; Column 4, lines 48-54, support members … are secured to the anti-reflection glass, or plastic or combination thereof, by a hot melt glue, or polymerizing resin such as a polyester epoxy, or a contact cement and the like”) (see Figures 4-6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the heat compression molding taught in Li as modified by Gustaveson for the glue taught in Swillinger according to known methods to yield the predictable result of attaching a reinforcing plate shaped element to a film sheet. 
Allowable Subject Matter
Claim 15 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Claim 15 claims the privacy screen filter according to claim 14, wherein the hook element includes at least one mounting member in the form of a male part engaging a female part at the side edge of the film sheet, as the female part is designed as a cutout at the upper edge of the film sheet with a shape corresponding to the shape of the male part, and where the female part allows insertion of the male part in a direction perpendicular to the plane of the film sheet, at the same time preventing the male part from being removed from the female part in a direction in the plane of the film sheet when the one or to reinforcing plate-shaped elements are fitted along the front side and/or the back side of the upper edge of the film sheet.
Leech teaches wherein the hook element (frame mounting member 22) includes at least one mounting member (ridge 66) in the form of a male part (ridge 66 engaging groove 58) engaging a female part (groove 58) at the side edge of the reinforcing plate-shaped elements (frame member 18), instead of the film sheet, and does not teach wherein as the female part is designed as a cutout at the upper edge of the film sheet with a shape corresponding to the shape of the male part, and where the female part allows insertion of the male part in a direction perpendicular to the plane of the film sheet, at the same time preventing the male part from being removed from the female part in a direction in the plane of the film sheet when the one or to reinforcing plate-shaped elements are fitted along the front side and/or the back side of the upper edge of the film sheet.
Zdancewicz (US Publication No. 2010/0258691) discloses wherein a hook element (hanger claim 14) includes at least one mounting member (Figure 2, tab 30) in the form of a male part (tab 30 engaging slot 18) engaging a female part (slot 18) at the side edge of a film sheet (screen panel 12), wherein as the female part (18) is designed as a cutout (18 being a slot) at the upper edge of the film sheet (12) (see Figure 4) with a shape corresponding to the shape of the male part (tab 30) (Figures 3 and 4, tab and slot both being oval shaped) (see Figures 1-4), where the female part (18) allows insertion of the male part (30) in a direction perpendicular to the plane of the film sheet (12). While the male part may not be removed from the female part in a direction in the plane of the film sheet, the male part may not be removed because of the film sheet located between the female part and outside edge, not due to the female part, which has been established as a shaped cutout in the edge of the film sheet. Thus, Zdancewicz does not disclose wherein the female part prevents the male part from being removed from the female part in a direction in the plane of the film sheet when the one or to reinforcing plate-shaped elements are fitted along the front side and/or the back side of the upper edge of the film sheet. 
Claim 16 would be allowable for being dependent on claim 15. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Deng (US Publication No. 2019/0204526) and Wickett (US Patent No. 10754375) also disclose closing elements for the web camera that fit between supporting plates of a screen cover.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAGE STEPHEN CRUM whose telephone number is (571)272-3373. The examiner can normally be reached Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adrian Scott Wilson can be reached at (571)270-3907. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/G.C./Examiner, Art Unit 2841                                                                                                                                                                                                        

/ADRIAN S WILSON/Primary Examiner, Art Unit 2841